Case 1:20-cv-02919-KPF Document 33 Filed 09/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDNA WATKINS and EARNASTINE TATE,
Plaintiffs,

-V.- .

20 Civ. 2919 (KPF)

HARLEM CENTER FOR NURSING AND
REHABILITATION, LLC; THE ALLURE
GROUP, INC.; and UNITY FUNERAL
CHAPELS INC.,

ORDER

Defendants.

 

 

KATHERINE POLK FAILLA, District Judge:

There is currently an initial pretrial conference scheduled in this action
for September 17, 2020. Given that Defendant Unity Funeral Chapels Inc. has
still failed to appear in this action and Defendants Harlem Center for Nursing
and Rehabilitation, LLC (“HCNR”) and The Allure Group, Inc. have indicated a
desire to move to dismiss, the Court does not believe that an initial pretrial
conference is warranted at this time. The Court ADJOURNS sine die the initial
pretrial conference, and will address Defendants HCNR’s and The Allure
Group’s anticipated motion upon resolution of the pending Order to Show
Cause. (Dkt. #31).

SO ORDERED.

Dated: September 8, 2020 ' '
New York, New York Katha A hil-
KATHERINE POLK FAILLA
United States District Judge

 
